FILE COPY




                           IN THE SUPREME COURT OF TEXAS
                                     -- -- -- --


NO. 15-0304
                                                 §
                                                 §
 SHEIK TEHUTI                                                                     Dallas County,
                                                 §
 v.
                                                 §
 TRANS-ATLAS FINANCIAL, INC.                                                         5th District.
                                                 §
                                                 §


                                                                              September 11, 2015

        Petitioner's petition for review, filed herein in the above numbered and styled case,
 having been duly considered, is ordered, and hereby is, dismissed for want of jurisdiction.




                                      

        I, BLAKE A. HAWTHORNE, Clerk of the Supreme Court of Texas, do hereby certify
 that the above and attached is a true and correct copy of the orders of the Supreme Court of
 Texas in the case numbered and styled as above, as the same appear of record in the minutes of
 said Court under the date shown.
        WITNESS my hand and seal of the Supreme Court of Texas, at the City of Austin, this
 the 23rd day of October, 2015.


                                                      Blake A. Hawthorne, Clerk

                                                      By Monica Zamarripa, Deputy Clerk